 1
 2
 3
 4
 5
 6                          IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
     Paris Kyle Minisee,                             No. CV-19-04331-PHX-NVW-MHB
 9
                            Petitioner,
10                                                    ORDER
11   v.                                               and
                                                      DENIAL OF CERTIFICATE OF
12   David Shinn, et al.,
                                                      APPEALABILITY AND IN FORMA
13                          Respondents.              PAUPERIS STATUS

14         Pending before the Court is the Report and Recommendation (“R&R”) of
15   Magistrate Michelle H. Burns (Doc. 21) regarding petitioner’s Petition for Writ of Habeas
16   Corpus filed pursuant to 28 U.S.C. § 2254 (Doc. 1). The R&R recommends that the
17   Petition be denied and dismissed with prejudice. The Magistrate Judge advised the parties
18   that they had fourteen days to file objections to the R&R. (R&R at 11 (citing 28 U.S.C. §
19   636(b)(1); Rules 72, 6(a), 6(b), Federal Rules of Civil Procedure and United States v.
20   Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003). Petitioner filed objections on March
21   26, 2020 (Doc. 24) and a Notice of Appeal (Doc. 23) to the same effect.
22         The Court has considered the objections and reviewed the Report and
23   Recommendation de novo. See Fed. R. Civ. P. 72(b); 28 U.S.C. § 636(b)(1) (stating that
24   the court must make a de novo determination of those portions of the Report and
25   Recommendation to which specific objections are made). The Court agrees with the
26   Magistrate Judge’s determinations, accepts the recommended decision within the meaning
27   of Rule 72(b), Fed. R. Civ. P., and overrules Petitioner’s objections. See 28 U.S.C. §
28
 1   636(b)(1) (stating that the district court “may accept, reject, or modify, in whole or in part,
 2   the findings or recommendations made by the magistrate”).
 3          IT IS THEREFORE ORDERED that the Report and Recommendation of the
 4   Magistrate Judge (Doc. 21) is accepted.
 5          IT IS FURTHER ORDERED that the Clerk of the Court enter judgment denying
 6   and dismissing Petitioner’s Petition for Writ of Habeas Corpus filed pursuant to 28 U.S.C.
 7   § 2254 (Doc. 1) with prejudice. The Clerk shall terminate this action.
 8          A certificate of appealability is denied because the dismissal of the Petition is
 9   justified by a plain procedural bar and jurists of reason would not find the procedural ruling
10   debatable.
11          Dated this 2nd day of April, 2020.
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                                  -2-
28
